Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/703,502 filed on 3/24/22. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5-11, 14 & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10,197,105 to Clark.
Claim 1
Clark discloses in Fig 1,
A torque converter comprising: a shell including a front cover assembly (e.g. 12) and a rear cover (e.g. 14), the shell defining a central axis (e.g. 11), the front cover assembly including a front cover (e.g. 12b) and a front boss (e.g. 68), the front boss being fixedly mounted to the front cover; an impeller (e.g. 18); a turbine (e.g. 20) located within the shell; a lock-up clutch (e.g. 32); a piston (e.g. 64), the piston being axially moveable relative to the front cover assembly along the central axis; and a leaf spring (e.g. 86) positioned between the piston and the front cover assembly, the leaf spring connecting the piston to the front cover assembly (e.g. operatively connected via 86 and separator plate 62).
Claim 2
The torque converter according to claim 1, wherein the leaf spring is connected to the piston by at least one rivet (e.g. 85) and the leaf spring is connected to the front cover assembly by at least one rivet (e.g. 88).
Claim 3
The torque converter according to claim 2, wherein the leaf spring is connected to the front boss of the front cover assembly by the at least one rivet (e.g. operatively via rivet 86, since the front boss and front cover are made integral by the weld).
Claim 5
The torque converter according to claim 1, wherein the front cover includes a central aperture and the front boss is mounted in the central aperture to the front cover (e.g. 12b and 68 are welded together at the central aperture located at point adjacent to 68a).



Claim 6
The torque converter according to claim 5, wherein a central portion of the front boss extends through the central aperture, the central portion being welded to the front cover about the central aperture (see Fig. 1, extending along axis 11).
Claim 7
The torque converter according to claim 1, wherein the leaf spring is one of a plurality of leaf springs (Column 3, lines 29-39 discloses a plurality of elastic connectors in the form of leaf springs).
Claim 8
The torque converter according to claim 7, wherein each of the leaf springs is separate and independent of the others of the leaf springs (Column 3, lines 29-39 discloses a plurality of elastic connectors in the form of leaf springs).
Claim 9
The torque converter according to claim 8, wherein the leaf springs are non-planar (e.g. see multiple springs 86 on multiple planes).
Claim 10
The torque converter according to claim 1, wherein the leaf spring is a one-piece leaf spring, the one-piece leaf spring being connected to the piston at multiple locations about the piston (Column 3, lines 29-39 discloses a plurality of circumferentially spaced elastic connectors in the form of leaf springs).
Claim 11
The torque converter according to claim 1, wherein the leaf spring is connected to the piston by a rivet (e.g. 85, one location shown, but Column 3, lines 29-39 discloses a plurality of circumferentially spaced elastic connectors in the form of leaf springs) at each of the multiple locations about the piston.
Claim 14
The torque converter according to claim 1, wherein the front boss includes an axially extending hub and the piston is supported on the axially extending hub of the front boss (e.g. see piston 64 welded on hub 68).
Claim 16
The torque converter according to claim 1, wherein the front boss includes a radially extending flange that overlies a radially extending portion of the front cover (e.g. see extending portion of 68 welded to cover 12b at its radial extension).
Claim 17
The torque converter according to claim 16, wherein the radially extending flange of the front boss is in surface-to-surface contact with the radially extending portion of the front cover (e.g. see Fig 1, welded connection).
Claim 18
The torque converter according to claim 16, wherein the radially extending flange is positioned interiorly of the shell (e.g. see Fig 1).
Claim 19
The torque converter according to claim 1, wherein the front boss is connected to the front cover by a weld (e.g. see weld, Fig 1).



Claim 20
The torque converter according to claim 18, wherein the weld is located on an exterior surface of the shell (e.g. see Fig.1, weld is on the exterior side of the shell and hub and continues inward).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,197,105 to Clark in view of U.S. Patent 4,353,444 to Bionaz.
Claim 12
Clark discloses a torque converter comprising a shell with a front cover assembly and rear cover, impeller, turbine, lock-up clutch, piston and leaf spring. Clark however does not explicitly disclose that the leaf spring includes a plurality of spring arms extending from an inner ring of the leaf spring and is connected to the piston by the rivets at the spring arms. Bionaz however, teaches a leaf spring (e.g. 45, Fig 4) which has multiple spring arms (e.g. 46) is riveted to the piston at multiple locations (e.g. rivets 47). Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to utilize the teaching of multiple spring arms as taught by Bionaz to the invention of Clark to for the benefit of effectively securing the leaf spring at multiple locations to the piston. 
Claim 13
The torque converter according to claim 12, wherein the leaf spring is planar (Bionaz, Fig. 4).
Allowable Subject Matter
Claims 4 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659